DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3 and 5 recites the limitation "the passivation layer" in line 5, line 2, line 1 respectively.  There is insufficient antecedent basis for this limitation in the claim. It appears that “the passivation layer” was intended to read “the radiation-resistant passivation layer.” All claim interpretations will be based on this assumption
Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slater et al. (U.S. Publication No. 2018/0292266 A1; hereinafter Slater)
	With respect to claim 1, Slater discloses a radiation-resistant image sensor package comprising: a substrate; an image sensor [110] disposed over the substrate; and an optical cover [116] disposed over the image sensor, wherein a radiation-resistant passivation layer [112] is coupled to the optical cover (See Figure 1; note radiation is broadly defined as “an energy that travels in the form of electromagnetic waves.” as to include even visual light).
	With respect to claim 3, Slater discloses wherein the passivation layer is coupled to the top or bottom of the optical cover (see Figure 1).
	With respect to claim 5, Slater discloses wherein the passivation layer comprises tungsten, tungsten compound, lead or combinations thereof, and is deposited or attached to the top or bottom of the optical cover (See ¶[0017]; CuW)

	With respect to claim 8, Slater discloses a semiconductor chip package having an internal space for housing a semiconductor chip [110], and comprising an optical cover [116] disposed over the semiconductor chip and configured to transmit light while sealing the internal space, wherein the optical cover comprises a first region [412] which includes a material for preventing the influence of radiation and a second region which does not include the material (See Figure 4; opening where optical cover seals).
	With respect to claim 9, Slater discloses wherein the material for preventing the influence of radiation comprises tungsten, tungsten compound or lead (See ¶[0017]; CuW).
	With respect to claim 10, Slater discloses wherein the second region has a larger area than a region of the semiconductor chip, which is designed to react to light (see Figure 4)
	With respect to claim 11, Slater discloses wherein the optical cover is optical glass (See ¶[0024]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slater et al. (U.S. Publication No. 2018/0292266 A1; hereinafter Slater) in view of Iwafuchi et al. (U.S. Patent No. 9,799,692 B2; hereinafter Iwafuchi)
	With respect to claim 2, Slater discloses wherein the image sensor comprises a light receiving pixel region having image sensor pixels arranged therein but fails to disclose a peripheral circuit region including circuits configured to generate image signals by processing electrical signals generated by the pixels, wherein the passivation layer is not provided on the top of the light receiving pixel region, but provided on at least a part of the top of the peripheral circuit region.

	With respect to claim 4, the combination of Slater and Iwafuchi discloses wherein the region of the optical cover, where the passivation layer is not provided, has a size larger than or equal to the size of the light receiving pixel region (See Slater Figure 1)
	With respect to claim 7, Slater fails to disclose wherein the image sensor package additionally comprises a circuit board, a metal pad formed on the circuit board and the image sensor are electrically connected to each other through a metal wire, the optical cover and the circuit board are coupled to each other through a support body, and the support body has a predetermine height such that the metal wire is not contacted with the optical cover.	In the same field of endeavor, Iwafuchi teaches wherein the image sensor package additionally comprises a circuit board, a metal pad formed on the circuit board [10] and the image sensor [10a] are electrically connected to each other through a metal . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	- Hitomi et al. (U.S. Publication No. 2016/0304730 A1) discloses an image sensor with radiation resistant material
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818